Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucky (of record) in view of US Patent No. 6,145,906 (Wright et al. hereinafter).
In re claim 1, with reference to Figs. 1-3, Lucky discloses: An assembly comprising: a bucket body having substantially vertical side walls (18); wherein the side walls extend upwards from a closed bottom base (16); a handle (27) connected to the side walls; and one or more feet (40) separately applied to and extending beyond a bottom surface of the bottom base; wherein the side walls meet in connection with the 

[AltContent: textbox (Outer Periphery Base Bottom/Rim/Lip)][AltContent: arrow]
    PNG
    media_image1.png
    404
    956
    media_image1.png
    Greyscale

Lucky fails to disclose wherein the feet are ergonomically designed.
However, with reference to Fig. 1, Wright et al. discloses a container (13) with a foot (10) which is ergonomically designed to engage fingers/hand of a user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have ergonomically designed the foot/feet of Lucky as taught by Wright et al. for the purposes of allowing for carrying the container from the bottom and gripping of the bottom facilitating increased stability during carrying/transport of the container.
In re claim 2, with reference to the Figs. noted above, Lucky in view of Wright et al. disclose the claimed invention including wherein a connection of the vertical side walls extending from the bottom base is curved (as in re claim 1 above).
In re claim 7, with reference to the Figs. noted above, Lucky in view of Wright et al. disclose the claimed invention including wherein the one or more ergonomically designed feet comprise a ring-shaped one-piece foot (note that the feet of Lucky are ring shaped due to a fastener extending through the middle, and each foot is shown as being one piece).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Wright et al. as applied to claim 1 above, and further in view of US PG Pub No. 2003/0116577 (Slongo hereinafter).
In re claims 3 and 4, with reference to the Figs. noted above, Lucky in view of Wright et al. disclose the claimed invention including one or more side handles integral with the bucket body. 
However, Slongo discloses a container with side handles (upper grip 20) integrated into the sidewall (14) of the container (See Figs. 1 and 2, and paragraph 0017 “the upper grip and central portion are formed together in the molding process and integrally attached”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided integral side handles onto the sidewall of the container of Lucky in view of Wright et al. as taught by Slongo for the purposes of providing an additional gripping region to facilitate pouring of contents from the container (Slongo paragraph 0017: “The upper grip 20 includes at least one slot 22 for receiving a finger of an operator when pouring material from the container 10”).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Wright et al. as applied to claim 1 above, and further in view of US Patent No. 5,205,434 (Brunson et al. hereinafter).
In re claims 5 and 6, with reference to the Figs. noted above, Lucky in view of Wright et al. disclose the claimed invention except the side walls meet in connection with the closed bottom base at an outer periphery base bottom, wherein the outer periphery base bottom includes a 1/8 inch [~3.1 mm] radius curvature along its outer circumference. 
However, Brunson et al. discloses a footed container (title) wherein smoothly curved edges with radii of about 2 mm and 3.8 mm are utilized to provide resistance from stress cracking of a plastic material (column 2, lines 48-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized small radius curves to the square edges of the container of Lucky in view of Wright et al. as taught by Brunson et al. for the purposes of preventing stress cracking of the material of the container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733